Title: To Benjamin Franklin from Rocquette, Elsevier & Rocquette, 20 September 1779
From: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.
To: Franklin, Benjamin


Sir!
Rotterdam 20 September 1779
Inclosed a parcell which we recd. for you by way of St. Eustatia, by which conveyance we also recd. one for A: Lee, Esqr. which you’ll also find Inclosed, we desire you to deliver it to that Gentn. if with you, or to forward it to him where he may be.
We have the honour to be with the most respectfull regard Sir! Your very humble Servants
J. Rocqúette T.A. Elsevier, & Brothers Rocqúette
Benjn. Franklin Esqr. at Paris
 
Notation: J. Roquette A. Elsevier and Brothers Roquette Rotterdam 20. 7bre. 1779.
